Title: From Thomas Jefferson to William Short, 9 August 1825
From: Jefferson, Thomas
To: Short, William


                        Dear Sir
                        
                            Monticello
                            Aug. 9. 25.
                        
                    I am still  a debtor for your letter of June 27. my health is some excuse,  but not quite a sufficient one, because I have sometimes written to others not having an equal claim on my affections. my present indisposition, altho’ it began with strangury, as I mentioned to you, had become a more serious one of the general class of Dysury. an affection of the bladder and prostate gland has confined me to the house now three months, and with much pain at times, but not otherwise affecting my general health which is tolerably good. these senile complaints are of uncertain duration. mine I think is giving way, but always liable to return. my confidence in your Aeschulapius is equal to yours, were he on the spot to judge for himself. I am however in very able hands, Dr Dunglison Medical Professor in our University. that institution is going on prosperously. we have somewhat over 100. students. the year is now so far advanced that very few more will probably come till our next commencement Feb. 1. the circumstance of greatest comfort to me is the voluntary and yet unexampled order prevailing. I think it will prove that pride of character is a surer motive of reliance than fear. ⅔ of the Students being of 19. years of age and upwards, really require no government but that of their own discretion; and their example has full effect on the younger third, so that they improve from the moment they arrive, and the University may be truly said to be as quiet as a Convent. at the next Commencement we shall have more offers than our accomodations can admit, even with the supplement of Charlottesville, but I need not go into details, as you have seen mrs Coolidge, who was intimate with them.—I have never seen men more contented, I may say delighted, with their situation than the Professors. they consider the quiet and good order of their students, as unexampled. they tell me that one third of them are close and laborious students, another third duly so, and the remaining one idle loungers from whom nothing is to be expected.—I send you another copy of our regulating statutes. we printed but few, merely to be able to put one into the hands of every Student.—you rightly consider the ‘University of Virginia’ as the proper title of your bequest of books.—the telescope came safely, is now in the University and is deemed valuable.I do not think mrs Elwyn need be discoraged at recieving no answer from the President to the application on behalf of her son. such applications are never answered but by the act, positive or negative, following them. written answers would lead to distressing embarrasments. I wish I could give it a lift. but you know that I can have no claims at court, no service should be ever omitted which I could render to any connection of Govr Langdon’s. but‘Non tali auxilio, nec defensoribus istisTempus eget.’ever and affectionately your’s
                        Th: Jefferson
                    